People v Cosby (2014 NY Slip Op 07248)





People v Cosby


2014 NY Slip Op 07248


Decided on October 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2014

Gonzalez, P.J., Mazzarelli, Andrias, DeGrasse, Clark, JJ.


13298 5300/08

[*1] The People of the State of New York, Respondent,
vDelores Cosby, Defendant-Appellant.


Richard M. Greenberg, Office of The Appellate Defender, New York (Anita Aboagye-Agyeman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for respondent.

Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered May 24, 2012, convicting defendant, after a jury trial, of grand larceny in the second degree, and sentencing her to a term of five years' probation, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). The evidence
established the elements of larceny by false pretenses, and it failed to support defendant's assertion that she was claiming funds that she honestly believed to be rightfully hers.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2014
CLERK